In an action for divorce, defendant husband appeals, as limited by his brief and his motion which resulted in an order of this court dated May 12, 1971, from so much of an order of the Supreme Court, Nassau County, entered September 21, 1970, as, on reargument of plaintiff’s prior motion for temporary alimony, etc., adhered to the original decision in part. Order modified by adding the following to the provision adhering to the original decision: “ and except that the direction that defendant pay plaintiff $100 per week pendente lite for support of plaintiff and the parties’ infant child is reduced to $75 per week, as of the original effective date, July 17, 1970 ”. As so modified, order affirmed insofar as appealed from, without costs. In our opinion, upon the uneontested facts as to the financial circumstances of the parties, the award of $100 per week was not warranted, but an award of $75 a week pendente lite under the circumstances presented is appropriate. We are also of the opinion that the papers do not establish that the other provisions of the order, insofar as appealed from, should be disturbed. An immediate trial of the issue should be had (Lebovics v. Lebovics, 34 A D 2d 783, 784). Rabin, P. J., Hopkins, Christ, Brennan and Benjamin, JJ., concur.